Exhibit 10.7 MASTER CONVERTIBLE PROMISSORY NOTE Effective Date: August 25, 2014 U.S. $115,000.00 FOR VALUE RECEIVED, Veriteq Corporation , a Delaware corporation (“ Borrower ”), promises to pay to Iliad Research and Trading, L.P. , a Utah limited partnership, or its successors or assigns (“ Lender ”), $115,000.00 and any interest, fees, charges and penalties in accordance with the terms set forth herein. This Master Convertible Promissory Note (this “ Master Note ”) is issued and made effective as of August 25, 2014 (the “ Effective Date ”). For purposes hereof, the “ Outstanding Balance ” of each Note (as defined below) means the Purchase Price (as defined below) of such Note, as reduced or increased, as the case may be, pursuant to the terms hereof for redemption, conversion or otherwise, plus any original issue discount (“
